 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Casey J Purington,                                 No. CV-19-01469-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   GEICO Casualty Company,
13                  Defendant.
14
15          Pending before the Court is Casey J. Purington’s (“Plaintiff”) Motion for Recorded
16   Telephonic Discovery Conferences/Hearings. (Doc. 36). In his motion, Plaintiff requests
17   the Court order all future telephonic discovery hearings to be recorded and available on
18   CD-ROM. Id. at 2. Defendant does not take a position on that request but does request that
19   the Court also continue to use a court reporter (Doc. 38).
20           The local rules provide a policy on recording in the courtroom:
            CONDUCT IN COURTROOM AND ENVIRONS
21          (a) Audio/video Recording.
22          (1) Prohibited Activities. All forms, means, and manner of capturing,
            recording, broadcasting, transmitting, and/or storing of anything by use of
23          electronic, photographic, audio and/or visual means or devices are prohibited
24          in all courtrooms and environs thereto during the course of, or in connection
            with, any judicial proceedings whether the Court is actually in session or not.
25          (2) Exceptions. A District, Magistrate, or Bankruptcy Judge may permit:
26          (A) the use of electronic or photographic devices for the presentation of
            evidence or the perpetuation of the record;
27          ...
28          (e) Exemption for Court Reporting and Recording. This Local Rule is not
            intended to prohibit recordings by a court reporter paid or appointed by the
 1          District Court or recordings prepared by Court personnel, where such
 2          recordings are for use as a court record only.
     LRCiv 43.1. Copies of transcripts and recordings made by the Court may be obtained only
 3
     by completing an order form provided on the Court’s website.
 4
            Plaintiff makes his request because he says it is less expensive for him to receive a
 5
     CD Rom copy of the hearing than to pay for a transcript. While that may be true for longer
 6
     hearings or a trial, Plaintiff is only asking for discovery disputes to be recorded. Those are
 7
     typically much shorter. In addition, if Plaintiff were to want to rely on a recording to
 8
     support a motion in the future, then he would have to pay someone to transcribe it for the
 9
     record. That defeats his stated purpose for requesting the recording. Finally, it is this
10
     Court’s policy to use a court reporter for the official record. Therefore, in the Court’s
11
     discretion,
12
            IT IS ORDERED denying Casey J. Purington’s (“Plaintiff”) Motion for Recorded
13
     Telephonic Discovery Conferences/Hearings. (Doc. 36).
14
            Dated this 12th day of September, 2019.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
